       4:16-cv-04025-SLD-JEH # 84           Page 1 of 1                                             E-FILED
                                                                  Tuesday, 02 October, 2018 05:20:56 PM
                                                                            Clerk, U.S. District Court, ILCD

                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   ROCK ISLAND DIVISION

LISA R. WILSON,                                     )
                                                    )
              Plaintiff,                            )
                                                    )
       v.                                           )      Case No. 16-cv-4025
                                                    )
CITY OF GALESBURG, ILLINOIS, a                      )
municipal corporation; and DAVID W. JONES,          )
Human Resources and Risk Management                 )
individually, and in his official capacity,         )
                                                    )
              Defendants.                           )

                                    MOTION IN LIMINE

       NOW COMES the Plaintiff, LISA WILSON by her attorneys DONALD R. JACKSON

and ANDREW HALE of Hale Law Offices, and moves the court for an order in limine

prohibiting, defendant Jones from introducing evidence of the attendance record of Plaintiff

during the early years of her employment, and before she was employed as a Secretary I in the

Handivan division, and from any other attacks on her employment with the City of Galesburg

and for cause state that such evidence has no probative value regarding the issues before the

court, and the potential probative value of such evidence is substantially outweighed by a danger

of unfair prejudice. Rule 402 and 403 of Federal Rules of Evidence.

                                            s/: DONALD R. JACKSON
                                            DONALD R. JACKSON, 1309560
                                            Attorney for Plaintiff
                                            456 Fulton Street, Suite 218
                                            Peoria, Illinois 61602
                                            Telephone: (309) 637-1010
                                            Facsimile: (309) 637-1106
                                            E-mail Jacksonlaw218@gmail.com
